
QuickLinks -- Click here to rapidly navigate through this document




STOCK PLEDGE AGREEMENT


    This STOCK PLEDGE AGREEMENT (hereinafter "Agreement") is made and entered
into as of the 2nd day of June, 2000, by and between Peter J. Utrata, an
individual ("Pledgor") and Staar Surgical Company, a Delaware corporation
("Pledgee") with reference to the following facts:


RECITALS


    WHEREAS, Pledgor has executed in favor of Pledgee a promissory note (the
"Note"), a copy of which is attached hereto as Exhibit "1" and is incorporated
herein by this reference, for the sum of two hundred seventy-two thousand five
hundred dollars ($272,500); and

    WHEREAS, Pledgor desires to pledge to Pledgee the interest of Pledgor in
certain common stock, which is included on Exhibit "2", attached hereto and
incorporated herein by this reference, pursuant to the terms of this Agreement,
for the purpose of securing payment of the Note.

    THEREFORE, in consideration of mutual covenants and promises contained
herein, and for valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement (hereinafter collectively
"parties" and individually "party") agree as follows:


AGREEMENT


    1.  Pledge of Stock and Proceeds.  

    (a)  Original Pledge.  As collateral security for the payment and/or
performance of all of Pledgor's presently existing or hereinafter arising
obligations and liabilities to Pledgee under the Note, Pledgor hereby pledges,
grants and assigns to Pledgee a continuing security interest in the following:

     (i) Twenty thousand (20,000) shares of the Common Stock of Staar Surgical
Company (the "Stock"); and

    (ii) the proceeds of the Stock including, without limitation, any and all
dividends, cash, instruments and other property from time-to-time received,
receivable, or otherwise distributed in respect of or in exchange for any of the
Stock ("Proceeds"). (The Stock and the Proceeds shall hereinafter be
collectively referred to as the "Collateral").

    (b)  Increase in Security.  If, for a period of fifteen (15) consecutive
days, the fair market value of the Stock falls below all sums due under the
Note, then Pledgor will be required to transfer to Pledgee, upon receipt of
Pledgee's written request, additional security, in any form acceptable to
Pledgee, in an amount equal to the difference between all sums due under the
Note and the fair market value of the Stock.

    (c)  Delivery of Stock Power to Pledgee.  Pledgor shall deliver to Pledgee,
concurrently with the execution of this Agreement, the Stock along with an
Assignment of Corporate Shares in the form of Exhibit "3" attached hereto and
incorporated herein by this reference ("Stock Assignment"), signed by Pledgor,
in blank, such Stock Assignment to be used by Pledgee in accordance with the
terms of this Agreement.

    (d)  Pledgee's Acceptance of Collateral and Appointment as Pledgor's
Attorney-In-Fact.  Pledgee hereby agrees to accept the Collateral and agrees to
hold and dispose of the Collateral in accordance with and subject only to the
terms of this Agreement. Pledgor hereby irrevocably appoints Pledgee as
Pledgor's attorney-in-fact to arrange for the transfer of the Collateral and to
do and perform all actions that are necessary or appropriate in order to effect
the terms of this Agreement.

    (e)  Release of Collateral.  Pledgee shall release the Collateral from this
Agreement and return the Collateral to Pledgor upon satisfaction in full of
Pledgor's obligations under the Note.

1

--------------------------------------------------------------------------------

    2.  Matters Pertaining to the Collateral.  

    (a)  Voting and Consensual Rights.  Pledgor shall retain the right to vote
the Stock and to exercise any other rights pertaining to the Stock, provided,
however, so long as Pledgor is in "Default" as defined in Paragraph 3 of this
Agreement, Pledgee shall vote the Stock and exercise any rights pertaining to
the Stock.

    (b)  Rights to Dividends and Distributions.  So long as Pledgor is not in
Default and except as expressly limited below, Pledgor shall be entitled to
receive and retain any proceeds distributed on account of the Stock.
Notwithstanding the foregoing, Pledgee, rather than Pledgor, shall be entitled
to collect and receive all of the following types of proceeds, which shall be
added to and shall become a part of the Collateral:

     (i) all proceeds paid or payable other than in cash, and all instruments
and other property distributed in respect of, or in exchange for, the Stock;

    (ii) all proceeds paid or payable with respect to the Stock in connection
with a partial or total liquidation or dissolution of the issuing corporation or
in connection with a reduction of capital, capital surplus or paid-in surplus of
the issuing corporation; and

    (iii) all proceeds distributed in redemption of, or in exchange for, the
Stock. To the extent the foregoing proceeds exceed the amount of Pledgor's
obligations and liabilities under the Note and/or this Agreement, Pledgor shall
be entitled to receive these excess proceeds.

    In the event and for so long as Pledgor is in Default, Pledgee shall be paid
any proceeds with respect to the Stock; provided, however, Pledgee shall apply
such payments against the outstanding balance of the Note.

    (c)  Stock Adjustments.  In the event that, during the term of this
Agreement, any stock dividend, reclassification, readjustment, or other change
is declared or made in the capital structure of the issuing corporation, all
new, substituted and additional shares or other securities issued with respect
to the Stock by reason of any such change shall be delivered to and held by
Pledgee under the terms of this Agreement in the same manner as the Stock.

    3.  Default and Remedy on Default.  

    At the option of Pledgee, upon the happening of any of the following events
of default ("Default"), Pledgee shall have all of the rights and remedies set
forth therein:

    (a)  Default Under Note.  If an event of default, as set forth in
paragraph 9 of the Note, occurs and is not cured as specifically provided
therein; or

    (b)  Default Under This Agreement.  If Pledgor defaults in the due
performance or observance of any representation or obligation under this
Agreement.

    4.  Pledgor's Representations, Warranties and Covenants.  

    Pledgor represents, warrants and covenants to Pledgee as follows:

    (a) Upon delivery to Pledgee as contemplated hereby, the Collateral will be
free of any security interests, liens, pledges or encumbrances created by
Pledgor (except for the security interest created hereby), or any claims of
third parties of any nature whatsoever, charges, escrows, options, rights of
first refusal, or other agreements, restrictions, arrangements, commitments or
obligations, written or oral, created by Pledgor, affecting the legal or
beneficial ownership of the Collateral.

    (b) From and after the date hereof, Pledgor shall not make any agreements
restricting in any manner the transferability of the Collateral or otherwise
affecting the Collateral;

2

--------------------------------------------------------------------------------

    (c) Pledgor shall, at Pledgor's expense, take any steps necessary to
preserve Pledgee's rights in the Collateral against any claims of third parties;
and

    (d) Pledgor has arrangements for keeping informed of changes or potential
changes affecting the Collateral (including, without limitation, rights to
convert, rights to subscribe, payment of dividends, reorganization or other
exchanges, tender offers and voting rights), and Pledgee shall not have any
responsibility or liability for informing Pledgor of any such changes or
potential changes or for taking any action or omitting to take any action with
respect thereto.

    5.  Miscellaneous.  

    (a) It is acknowledged by each party that such party either had separate and
independent advice of counsel or the opportunity to avail himself or itself of
same. This Agreement was prepared by each party in conjunction with counseling
from such party's respective attorney or the opportunity to obtain such
counseling. In light of these facts it is acknowledged that no party shall be
construed to be solely responsible for the drafting of this Agreement, and
therefore any ambiguity shall not be construed against any party as the alleged
draftsman of it. Each party shall pay all costs and expenses incurred or to be
incurred by such party in negotiating and preparing this Agreement and in
performing and complying with all representations, warranties, covenants,
agreements and conditions contained in this Agreement to be performed or
complied with by such party, including legal fees.

    (b) Each party agrees, without further consideration, to cooperate and
diligently perform any further acts, deeds and things and to execute and deliver
any documents that may be reasonably necessary to consummate, evidence, confirm
and/or carry out the intent and provisions of this Agreement, all without undue
delay or expense. Pledgor shall reimburse Pledgee for any costs and expenses
incurred by Pledgee in connection with any breach or default of Pledgor under
this Agreement, including collection efforts, whether or not suit is commenced
or judgement is entered. Furthermore, should any party institute or should the
parties otherwise become a party to any action or proceeding to enforce or
interpret this Agreement, the prevailing party in any such action or proceeding
shall be entitled to receive from the non-prevailing party all costs and
expenses of prosecuting or defending the action or proceeding. This Agreement
and the rights of each party under this Agreement shall be governed by,
interpreted under, and construed and enforced in accordance with the laws of the
State of Delaware.

    (c) The parties expressly acknowledge and agree that this Agreement: (i) is
the final, complete and exclusive statement of the parties' agreement with
respect to the subject matter hereof, (ii) supersedes any prior or
contemporaneous promises, assurances, guarantees, representations,
understandings, conduct, proposals, conditions, commitments, acts, course of
dealing, warranties, interpretations or terms of any kind, oral or written
(collectively "Prior Agreements"), and that any such Prior Agreements are of no
force or effect except as expressly set forth herein, and (iii) may not be
varied, supplemented or contradicted by evidence of such Prior Agreements or by
evidence of subsequent oral agreements. Any agreement hereafter made shall be
ineffective to modify, supplement or discharge the terms of this Agreement, in
whole or in part, unless such agreement is in writing and signed by the party
against whom enforcement of the modification, supplement or discharge is sought.
By execution hereof, the parties specifically disavow any desire or intention to
create a "third party" beneficiary contract, and specifically declare that no
person or entity, save and except for the parties and their permitted
successors, and assigns, shall have any rights hereunder nor any right of
enforcement hereof. No waiver of any breach of any agreement or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof. If any term or provision of this Agreement or the application thereof
to any person or circumstance shall, to any extent, be determined to be invalid,
illegal or unenforceable, then the remaining part of this Agreement shall
nevertheless not be affected thereby and shall continue in full force and effect
to the fullest extent provided by law. This Agreement is to be read, construed
and applied together with the Note, which, taken together, set forth

3

--------------------------------------------------------------------------------

the complete understanding and agreement of the parties with respect to the
matters referred to herein and therein.

    (d) Pledgor may not delegate its duties under this Agreement, in whole or in
part, without the prior written consent of Pledgee, which consent may be
withheld in Pledgee's sole and arbitrary discretion. Notwithstanding the
preceding sentence, no such delegation shall release Pledgor from any liability
or obligation under this Agreement without the written consent of Pledgee, which
consent may be withheld in Pledgee's sole and arbitrary discretion. Subject to
the foregoing, all of the representations, warranties, covenants, conditions and
provisions of this Agreement shall be binding upon and shall inure to the
benefit of each party and such party's respective heirs, executors,
administrators, legal representatives, successors and/or assigns.

    (e) The headings used in this Agreement are for convenience and reference
purposes only, and shall not be used in construing or interpreting the scope or
intent of this Agreement or any provision hereof. References to this Agreement
shall include all amendments or renewals thereof. As used in this Agreement,
each gender shall be deemed to include each other gender, including neutral
genders or genders appropriate for entities, if applicable, and the singular
shall be deemed to include the plural, and vice versa, as the context requires.

    (f)  All notices, demands, requests, consents, approvals or other
communications ("Notices") given hereunder shall be as provided in the Note.

THIS STOCK PLEDGE AGREEMENT IS A REPLACEMENT AGREEMENT. THE ORIGINAL AGREEMENT
HAS BEEN LOST.

    WHEREFORE, the parties hereto have executed this Agreement as of the date
first set forth above.

    Pledgor:
 
 
/s/ PETER J. UTRATA   

--------------------------------------------------------------------------------

    Peter J. Utrata     Address:   303 East Town Street, Suite 270
Columbus, Ohio 43215
 
 
Pledgee:
 
 
STAAR SURGICAL COMPANY
1911 Walker Avenue
Monrovia, California 91016

    By:            

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------


EXHIBIT "1"

PROMISSORY NOTE


$272,500   June 2, 2000
Monrovia, California

    FOR VALUE RECEIVED, the receipt and sufficiency of which is acknowledged,
Peter J. Utrata ("Maker"), hereby promises to pay to STAAR Surgical Company, or
order ("Holder"), at the address designated on the signature page of this Note,
or at such other place as Holder may designate by written notice to Maker, the
principal sum hereinbelow described ("Principal Amount"), together with interest
thereon, in the manner and at the times provided and subject to the terms and
conditions described herein.

    1.  Principal Amount.  

    The Principal Amount means the sum of two hundred seventy-two thousand five
hundred dollars ($272,500).

    2.  Interest.  

    Interest on the Principal Amount from time-to-time remaining unpaid shall
accrue from the date of this Note at the lower of: (i) the rate of seven percent
(7%) per annum, compounded annually; or (ii) at the lowest rate that may accrue
without causing the imputation of interest under the Internal Revenue Code.
Interest shall be computed on the basis of a three hundred sixty (360) day year
and a thirty (30) day month.

    3.  Payment of Principal and Interest.  

    Subject to paragraph 8, below, Maker shall pay the Principal Amount and all
accrued and unpaid interest on the Principal Amount and all other indebtedness
due under this Note five (5) years from the date of this Note, on June 1, 2005.

    4.  Security/Release of Security.  

    Maker shall pledge as security for the repayment of all sums payable under
this Note 20,000 shares of Staar Surgical Company common stock (the "Stock").
Maker shall execute a Stock Pledge Agreement of even date herewith evidencing
Holder's security interest in the Stock. If, for a period of fifteen
(15) consecutive days, the fair market value of the Stock falls below all sums
unpaid under this Note, then Maker will be required to transfer to Holder, upon
receipt of Holder's written request, additional security, in any form acceptable
to Holder, in an amount equal to the difference between all sums due under this
Note and the fair market value of the Stock.

    5.  Prepayments.  

    Maker shall have the right to prepay any portion of the Principal Amount
without prepayment penalty or premium or discount.

    6.  Manner of Payments/Crediting of Payments.  

    Payments of any amount required hereunder shall be made in lawful money of
the United States or in such other property as Holder, in its sole and absolute
discretion, may accept, without deduction or offset, and shall be credited first
against accrued but unpaid late charges, if any, thereafter against accrued but
unpaid interest, if any, and thereafter against the unpaid balance of the
Principal Amount.

    7.  Interest on Delinquent Payments.  

    Any payment under this Note not paid when due shall bear interest at the
same rate and method as interest is charged on the Principal Amount from the due
date until paid.

5

--------------------------------------------------------------------------------

    8.  Acceleration Upon Default.  

    At the option of Holder, all or any part of the indebtedness of Maker
hereunder shall immediately become due and payable, irrespective of any agreed
maturity date, upon the happening of any of the following events of default:

    (a) If any part of the Principal Amount and/or interest thereon under this
Note are not paid when due, provided, however, Maker shall be entitled to a
grace period of ten (10) days following written notice of such event of default
to cure said event of default;

    (b) If Maker shall breach any non-monetary condition or obligation imposed
on Maker pursuant to the terms of this Note, provided, however, that if any such
breach is reasonably susceptible of being cured, Maker shall be entitled to a
grace period of thirty (30) days following written notice of such event of
default to cure;

    (c) If Maker shall make an assignment for the benefit of creditors;

    (d) If a custodian, trustee, receiver, or agent is appointed or takes
possession of substantially all of the property of Maker;

    (e) If Maker shall be adjudicated bankrupt or insolvent or admit in writing
Maker's inability to pay Maker's debts as they become due;

    (f)  If Maker shall apply for or consent to the appointment of a custodian,
trustee, receiver, intervenor, liquidator or agent of Maker, or commence any
proceeding related to Maker under any bankruptcy or reorganization statute, or
under any arrangement, insolvency, readjustment of debt, dissolution, or
liquidation law of any jurisdiction, whether now or hereafter in effect;

    (g) If any petition is filed against Maker under the Bankruptcy Code and
either (A) the Bankruptcy Court orders relief against Maker, or (B) such
petition is not dismissed by the Bankruptcy Court within thirty (30) days of the
date of filing; or

    (h) If any attachment, execution, or other writ is levied on substantially
all of the assets of Maker and remains in effect for more than five (5) days.

Maker shall notify Holder immediately if any event of default which is described
in sub-paragraph (c) through sub-paragraph (h), above, occurs.

    9.  Collection Costs and Attorneys' Fees.  

    Maker agrees to pay Holder all costs and expenses, including reasonable
attorneys' fees, paid or incurred by Holder in connection with the collection or
enforcement of this Note or any instrument securing payment of this Note,
including without limitation, defending the priority of such instrument or
conducting a trustee sale thereunder. In the event any litigation is initiated
concerning the enforcement, interpretation or collection of this Note, the
prevailing party in any proceeding shall be entitled to receive from the
non-prevailing party all costs and expenses including, without limitation,
reasonable attorneys' and other fees incurred by the prevailing party in
connection with such action or proceeding.

    10.  Notice.  

    Any notice to either party under this Note shall be given by personal
delivery or by express mail, Federal Express, DHL or similar airborne/overnight
delivery service, or by mailing such notice by first class or certified mail,
return receipt requested, addressed to such party at the address set forth
below, or to such other address as either party from time to time may designate
by written notice. Notices delivered by overnight delivery service shall be
deemed delivered the next business day following consignment for such delivery
service. Mailed notices shall be deemed delivered and received in accordance
with this provision three (3) days after deposit in the United States mail.

6

--------------------------------------------------------------------------------

    11.  Usury Compliance.  

    All agreements between Maker and Holder are expressly limited, so that in no
event or contingency whatsoever, whether by reason of the consideration given
with respect to this Note, the acceleration of maturity of the unpaid Principal
Amount and interest thereon, or otherwise, shall the amount paid or agreed to be
paid to Holder for the use, forbearance, or detention of the indebtedness which
is the subject of this Note exceed the highest lawful rate permissible under the
applicable usury laws. If, under any circumstances whatsoever, fulfillment of
any provision of this Note shall involve transcending the highest interest rate
permitted by law which a court of competent jurisdiction deems applicable, then
the obligations to be fulfilled shall be reduced to such maximum rate, and if,
under any circumstances whatsoever, Holder shall ever receive as interest an
amount that exceeds the highest lawful rate, the amount that would be excessive
interest shall be applied to the reduction of the unpaid Principal Amount under
this Note and not to the payment of interest, or, if such excessive interest
exceeds the unpaid balance of the Principal Amount under this Note, such excess
shall be refunded to Maker. This provision shall control every other provision
of all agreements between Maker and Holder.

    12.  Jurisdiction; Venue.  

    This Note shall be governed by, interpreted under and construed and enforced
in accordance with the laws of the State of California. Any action to enforce
payment of this Note shall be filed and heard solely in Los Angeles County,
California.

    MAKER:
 
 
EXHIBIT ONLY—DO NOT SIGN

--------------------------------------------------------------------------------

Peter J. Utrata
 
 
MAKER'S ADDRESS:
 
 
303 East Town Street, Suite 270
Columbus, Ohio 43215
 
 
HOLDER'S ADDRESS:
 
 
STAAR SURGICAL COMPANY
1911 Walker Avenue
Monrovia, California 91016
Attn.: Chief Financial Officer


7

--------------------------------------------------------------------------------


EXHIBIT "2"

LIST OF SHARES


    20,000 shares of the common stock of STAAR Surgical Company represented by
certificate number SS            .

8

--------------------------------------------------------------------------------


EXHIBIT "3"

ASSIGNMENT OF CORPORATE SHARES

(Without Certificate)


    FOR VALUE RECEIVED, the undersigned hereby assigns to Staar Surgical
Company, a Delaware corporation, as Pledgee under that certain Stock Pledge
Agreement entered into on June 2, 2000 by and between Peter J. Utrata and Staar
Surgical Company, twenty thousand (20,000) shares of the common stock of Staar
Surgical Company, represented by certificate number(s)            standing in
the undersigned's name on the books of said corporation, and does hereby
instruct and appoint the custodian of that corporation's stock books to so
transfer the said stock on the books of said corporation.

Dated:                         

--------------------------------------------------------------------------------


EXHIBIT ONLY—DO NOT SIGN

WITNESS:

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------



QuickLinks


STOCK PLEDGE AGREEMENT
RECITALS
AGREEMENT
EXHIBIT "1" PROMISSORY NOTE
EXHIBIT "2" LIST OF SHARES
EXHIBIT "3" ASSIGNMENT OF CORPORATE SHARES (Without Certificate)
